Citation Nr: 1548001	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-23 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include degenerative arthritis.

2.  Entitlement to service connection for a low back disability, to include degenerative disk disease (DDD) with lumbar spondylosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, on behalf of the VARO in Chicago, Illinois.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2015. A transcript of the hearing is associated with the claims files. The Board notes the Veteran previously had a Travel Board hearing in September 2010, before a VLJ no longer employed at the Board, and as such was given the opportunity for a new hearing. The Veteran elected such resulting in the September 2015 hearing.

The Board remanded the issues on appeal for additional development in January 2011. The directives having been substantially complied with, as available records have been made part of the claims file, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. A bilateral knee disability, to include degenerative arthritis, manifested more than one year after separation, and has not been shown to be causally or etiologically related to an in-service event, injury or disease, or another service-connected disability.

2. A low back disability, to include DDD with lumbar spondylosis, manifested more than one year after separation, and has not been shown to be causally or etiologically related to an in-service event, injury or disease, or another service-connected disability.


CONCLUSIONS OF LAW

1. A bilateral knee disability, to include degenerative arthritis, was not incurred in or aggravated by active military service, may not be presumed to have been caused by service and was not caused or aggravated by another service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2. A low back disability, to include DDD with lumbar spondylosis was not incurred in or aggravated by active military service, may not be presumed to have been caused by service and was not caused or aggravated by another service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).



A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in January 2007, prior to the initial unfavorable adjudication in July 2007. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify. 

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.


B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's Social Security Administration (SSA) records have also been associated with the claims file. 

The Veteran highlighted potentially relevant private treatment records in his September 2010 hearing. In January 2011 correspondence, VA provided the Veteran with authorizations to obtain the previously identified private treatment records. The Veteran provided releases and information for Washington Hospital Center, The Pain Therapy Group, Ltd., Dr. Cooney, and Dr. Jackson. 

Concerning Dr. Jackson, the Veteran failed to provide an address for the provider. In June 2011 correspondence, VA requested the Veteran provide an address of the provider (without a response from the Veteran). VA's duty to assist is not a one way street. 38 C.F.R. § 3.159(c)(1)(i), (2)(i); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Without a mailing address, which the Veteran failed to provide, VA could not attempt to obtain the private treatment records. 38 C.F.R. § 3.159(c). In November 2012 correspondence, the Veteran was given adequate notice of VA's attempts to obtain these records and that it was his ultimate responsibility to submit the records. 38 C.F.R. § 3.159(e). 

Next, records were requested for Dr. Cooney and The Pain Therapy Group, Inc. In September 2011 addresses were provided by the Veteran and VA sent records requests to the addresses provided by the Veteran. The records requests were subsequently returned as undeliverable in October 2011. Further attempts to obtain these records would be futile when correspondence sent to the providers using the addresses provided by the Veteran were undeliverable. 38 C.F.R. § 3.159(c).  Without correct mailing addresses VA made adequate attempts to obtain the records and provided the Veteran sufficient notice of their inability to do so in November 2012 in accordance with 38 C.F.R. § 3.159(c)(2), (e). 

Lastly, the Veteran identified records from Washington Hospital Center which VA requested in September 2011. In December 2011 Washington Hospital Center provided written correspondence indicating that the Veteran's treatment records were no longer in existence as they were destroyed after 10 years. Clearly further attempts to obtain these records would be futile in light of the information regarding the destruction of records after 10 years. 38 C.F.R. § 3.159(c). In November 2012 correspondence, VA properly provided notice in accordance with 38 C.F.R. § 3.159(e). 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in June 2007. The VA examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claims for service connection. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in-service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, such as arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in-service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). 

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in-service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

In addition to disabilities that were incurred in, or aggravated by, active military service, a disability which is proximately due to or the result of a service-connected disease or injury shall also be service-connected. 38 C.F.R. § 3.310 (2015). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for a bilateral knee disability and a low back disability. The Board will address each claim in turn, applying the legal framework outlined above. As the analysis for both knees is substantially the same for the purposes of brevity the knee disabilities will be addressed together. 

A. Bilateral Knee Disability

Based on the evidence of record service connection is not warranted for a bilateral knee disability on a presumptive, secondary or direct basis. The Board will address presumptive, secondary and then direct service connection. 

The Veteran's bilateral knee disability cannot be service connected on a presumptive basis as a chronic disease. 38 C.F.R. § § 3.307, 3.309. The Veteran has been diagnosed with degenerative arthritis, and is therefore eligible for presumptive service connection. 38 C.F.R. §§ 3.307, 3.309(a). However, the Veteran's bilateral knee disability did not manifest to a degree of 10 percent or more within one year of the Veteran's separation from service. 38 C.F.R. § 3.307 (a)(3). Post-service treatment records are silent for complaints of knee pain or diagnosis of a knee disability until June 2007, far exceeding the one year presumptive period. The Veteran was diagnosed with arthritis based on x-ray imaging in June 2007. 38 C.F.R. § 4.71a, DC. 5003 (requiring x-ray finding for diagnosis of degenerative arthritis). Since the bilateral knee disability did not manifest within the one year period after service, service connection is not warranted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309(a).  

Next, the Veteran's bilateral knee disability cannot be service-connected on the basis of continuity of symptomology. 38 C.F.R. § 3.303(b), 3.309; Walker, 708 F.3d 1331. Again, arthritis is a listed chronic disease and therefore service connection can be established via continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309(a); Walker, 708 F.3d 1331.  However, continuity of symptomatology has not been shown in this case. The Veteran's service treatment records are silent for complaints of knee pain and diagnosis of a knee disability, specifically a diagnosis of degenerative arthritis. While the Veteran indicated he experienced knee pain in-service and is competent to identify symptoms he is not competent to diagnosis his symptoms in-service as degenerative arthritis. Jandreau, 492 F.3d 1372. Also there is no evidence of continuous treatment for the knee issue that would indicate a chronic problem. Thus, the preponderance of the evidence is against a finding that the claimed bilateral knee disability manifested in-service to an extent sufficient to identify the disease and allow for sufficient observation to establish chronicity. 38 C.F.R. § 3.303(b). Therefore, service connection based on continuity of symptomology is not warranted. 

Concerning secondary service connection, the Veteran has a bilateral knee diagnosis of degenerative arthritis. Treatment records indicate a possible relationship between the back and short leg syndrome, which the Veteran was previously diagnosed with in October 1981 service treatment records. However the Veteran is not service-connected for a low back disability and as such secondary service connection is not warranted. 38 C.F.R. § 3.310.

Finally, service connection is not warranted on a direct basis. The medical evidence of record reflects that the Veteran has been diagnosed with bilateral degenerative arthritis of the knee and therefore the first element of service connection, a current disability, has been met. 

Concerning the second element, the Veteran has argued his bilateral knee disability began in-service, specifically due to spending time on his feet and walking as an operating room technician at Walter Reed Medical Center. Personnel records reflect service at both Walter Reed and the Pentagon. Service treatment records indicate the Veteran in June 1978 and again in August 1980 was punctured with sterile needles while breaking down the operating room and working in the central medical supply office at Walter Reed Medical Center. These treatment records corroborate the Veteran's statements that he worked as an operating room technician. As the claimed cause of walking and moving equipment is consistent with his service, the Board finds an in-service, event injury or disease has been shown.  Further, the Veteran had treatment at an emergency room visit on October 7, 1981, and was diagnosed with short left leg syndrome secondary to lumbar muscle strain and fibrosis. This potentially involves the knees. Thus, the Board concedes that an in-service event, injury or disease has been shown.

Turning to the third element, the preponderance of the evidence is against a finding of a causal connection between the Veteran's bilateral knee disability and his active duty service. The Veteran has stated his knee pain began in and has been continuous since service. These statements are competent as symptoms such as pain are lay-observable. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The Veteran's sister and brother-in-law provided statements that indicated they have known the Veteran to have knee pain since service, which they are both competent to report. Jandreau, 492 F.3d 1372, 1377. Although the Veteran and his relatives are competent to report the onset of symptoms such as pain, neither are competent to establish a causal nexus between a particular event and a current disability, as to do so requires medical training and expertise. Id. 

Next turning to the medical evidence, VA obtained a medical opinion concerning the Veteran's bilateral knee disability in June 2007. The VA examiner diagnosed the Veteran with bilateral degenerative arthritis of the knee and enthesopathy right quadriceps/patellar tendon with ossification in the area of the right prepatellar bursa. The examiner found the Veteran's disability is a function of age and/or heredity.  The examiner's review of the medical literature found no evidence of a relationship between bilateral degenerative arthritis of the knee and uncompensated leg length inequality. Further, the examiner stated that while no leg length discrepancy was documented, it would be less likely than not that the condition of short leg syndrome, which was documented in the service treatment records, caused or aggravated the Veteran's bilateral degenerative arthritis of the knee. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012). The examiner's opinion was well reasoned with sufficient supporting rationale, included clear conclusions, based on an accurate review of the claims file and involved a thorough medical examination of the Veteran. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such the examination is of high probative value. Id. 

VA treatment records indicate the Veteran reporting knee pain in treatment records spanning February 2007 through December 2009.  However, there are no medical records, VA or otherwise, prior to February 2007, showing complaints of knee pain since separation from service. The first documented complaint of knee pain occurred 23 years after separation from service. SSA records were made part of the claims file but make no note of treatment for or complaints of knee pain or a bilateral knee disability.  

The Board finds the preponderance of the evidence is against a finding of a nexus between the bilateral knee disability and the Veteran's active duty service. VA and SSA treatment records associated with the claims file are silent for any indication that the Veteran's bilateral knee disability is any way related to service. The lay statements concerning persistent pain are competent and credible but the Board finds these are outweighed by the examiner's opinion which is based on the examiner's expertise, a well-reasoned rationale and a review of medical literature. Thus, the third element has not been met, and direct service connection for a bilateral knee disability is not warranted. 38 C.F.R. § 3.303.

Although the Veteran has established a current disability and in-service event, injury or disease, the preponderance of the evidence weighs against a finding that the Veteran's bilateral knee disability either is causally related to his service, manifested within an applicable presumptive period, or manifested in-service to a degree where it could be identified and sufficiently observed. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the Veteran's claim for service connection for a bilateral knee disability is denied. 

B. Low Back Disability

Based on the evidence of record service connection is not warranted for a low back disability on a presumptive, secondary or direct basis. The Board will address presumptive, secondary and then direct service connection. 

The Veteran's low back disability cannot be service-connected on a presumptive basis as a chronic disease. 38 C.F.R. § § 3.307, 3.309. The Veteran has been diagnosed with DDD with lumbar spondylosis, which is not a specifically listed chronic disease for VA purposes. 38 C.F.R. §§ 3.307, 3.309(a).  Notwithstanding, even if it is assumed DDD is encompassed by arthritis it did not manifest in the necessary period, to a degree of 10 percent or more within one year of the Veteran's separation from service. 38 C.F.R. § 3.307 (a)(3). Post-service treatment records are silent for complaints of low back pain until November 2006 when the Veteran noted 10 years of chronic low back pain, thus even if low back pain originated in 1996 this far exceeds the one year presumptive period. The first evidence of a diagnosis of DDD is in September 2000. Since the DDD with lumbar spondylosis did not manifest within the one year period after service, service connection is not warranted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309(a). 

Next, the Veteran's low back disability cannot be service-connected on the basis of continuity of symptomology. 38 C.F.R. § 3.303(b), 3.309; Walker, 708 F.3d 1331. Again, the Veteran's DDD with lumbar spondylosis is not a specifically listed chronic disease for VA purposes. 38 C.F.R. § 3.309(a); Walker, 708 F.3d 1331. Notwithstanding, even it were encompassed by arthritis, there is no evidence of a degenerative condition and no evidence of continuous treatment. 38 C.F.R. §§ 3.303(b), 3.309(a). The Veteran's service treatment records indicate a single complaint of back pain and diagnosis of a lumbosacral strain. There is no evidence of continuous treatment for the low back issue that would indicate a chronic problem. Thus, the preponderance of the evidence is against a finding that the claimed low back disability manifested in-service to an extent sufficient to identify the disease and allow for sufficient observation to establish chronicity. 38 C.F.R. § 3.303(b). Therefore, service connection based on continuity of symptomology is not warranted.

Concerning secondary service connection, the Veteran has a diagnosis of DDD with lumbar spondylosis. Treatment records indicate a relationship between the knees and short leg syndrome, which the Veteran was previously diagnosed with in October 1981 service treatment records. However, the Veteran is not service-connected for a knee disability and as such secondary service connection is not warranted. 38 C.F.R. § 3.310.  

Finally, service connection is not warranted on a direct basis. The medical evidence of record reflects that the Veteran has been diagnosed with DDD with lumbar spondylosis and therefore the first element of service connection, a current disability, has been met. 

Concerning the second element, the Veteran has argued his low back disability had its onset during active duty service. Service treatment records indicate an in-service injury in October 1981. The Veteran was seen in the emergency room on October 6 and 7, 1981 and diagnosed with a lumbosacral strain. At a follow-up appointment on October 7, 1981 the Veteran was diagnosed with short left leg syndrome secondary to lumbar muscle strain and fibrosis.  Therefore, the second element of service connection an in-service injury has been met. 

Turning to the third element, the preponderance of the evidence is against a finding of a causal connection between the Veteran's low back disability and his active duty service. The Veteran testified at a videoconference hearing in September 2015 that he believes his low back disability is the result of his duties as an operating room technician. The Veteran noted that while stationed at Walter Reed he was responsible for transporting heavy medical equipment, during which he strained his back. Also, the Veteran noted while stationed at Walter Reed Medical Center and the Pentagon Medical Center he was on his feet and walking a great deal. Although the Veteran is competent to report the onset of symptoms such as pain, the Veteran is not competent to establish a causal nexus between a particular event and a current disability, as to do so requires medical training and expertise. Jandreau, 492 F.3d at 1377. 

Next turning to the medical evidence, VA obtained a medical opinion concerning the Veteran's low back disability in June 2007. The VA examiner diagnosed the Veteran with lumbar spondylosis status post lumbar discectomy and DDD. The examiner found it was less likely than not that the Veteran's current disability of the lumbar spine was caused by the in-service lumbosacral strain. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  Rather, the examiner attributed the Veteran's present condition at least in part to a motor vehicle accident that occurred post-service in 1989 or 1990 which caused back pain, sciatica and a multi-level discectomy of the lumbar spine. 

The examiner distinguished between the Veteran's current diagnosis and his in-service injury. Service treatment records indicate an in-service diagnosis of lumbosacral strain. The examiner noted this disability is present in over two-thirds of the general population of which 90 percent of those affected recover within six weeks without treatment. The remaining 10 percent of individuals' affected by a lumbosacral strain may or may not require and respond to medical treatment and management. The examiner conducted a literature review noting there is no indication that a lumbosacral spine strain is causally related to disc herniation or significant degeneration of the lumbar spine. The examiner found that the Veterans present symptoms can be accounted for by his disc herniation which required surgical intervention as a result of a motor vehicle accident. The examiner's opinion was well reasoned with sufficient supporting rationale, included clear conclusions, was based on an accurate review of the claims file and involved a through medical examination of the Veteran. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such the examination is of high probative value. Id.

VA treatment records indicate the Veteran reporting low back pain in treatment records spanning June 2006 through December 2009.  In November 2006 treatment records, the Veteran reported experiencing 10 years of chronic back pain. The first documented complaint of low back pain was 22 years after service, and accounting for the Veterans statement of having 10 years of chronic back pain would mean the Veteran experienced back pain 12 years after separation from service.  

The Board finds the preponderance of the evidence is against a finding of a nexus between a low back disability and the Veteran's active duty service. VA and SSA treatment records associated with the claims file are silent for any indication that the Veteran's low back disability is any way related to service. The lay statements concerning persistent pain are competent and credible but the Board finds these are outweighed by the examiner's opinion which is based on the examiner's expertise, a well-reasoned rationale and review of medical literature. Thus, the third element has not been met, and direct service connection for a low back disability is not warranted. 38 C.F.R. § 3.303.

Although the Veteran has established a current disability and in-service event, injury or disease, the preponderance of the evidence weighs against a finding that the Veteran's low back disability either is causally related to his service, manifested within an applicable presumptive period, or manifested in-service to a degree where it could be identified and sufficiently observed. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See, 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the Veteran's claim for service connection for a low back disability is denied. 


ORDER

Entitlement to service connection for a bilateral knee disability, to include degenerative arthritis, is denied.

Entitlement to service connection for a low back disability, to include degenerative disc disease with lumbar spondylosis, is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


